UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 1-34761 Autobytel Inc. (Exact name of registrant as specified in its charter) Delaware 33-0711569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer identification number) 18872 MacArthur Boulevard, Suite 200, Irvine, California (Address of principal executive offices) (Zip Code) (949) 225-4500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yesx No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of April 30, 2012, there were 45,796,303 shares of the Registrant’s Common Stock outstanding. INDEX Page PART I. FINANCIAL INFORMATION ITEM1. Financial Statements Unaudited Consolidated Condensed Balance Sheets as of March 31, 2012 and December 31, 2011 3 Unaudited Consolidated Condensed Statements of Operations and Comprehensive Income (Loss) for the Three Months Ended March 31, 2012 and the Three Months Ended March 31, 2011 4 Unaudited Consolidated Condensed Statements of Cash Flows for the Three Months Ended March 31, 2012 and the Three Months Ended March 31, 2011 5 Notes to Unaudited Consolidated Condensed Financial Statements 6 ITEM2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 ITEM3. Quantitative and Qualitative Disclosures About Market Risk 18 ITEM4. Controls and Procedures 18 PART II. OTHER INFORMATION ITEM1. Legal Proceedings 19 ITEM1A. Risk Factors 19 ITEM2. Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM6. Exhibits 23 Signatures 24 2 PART I. FINANCIAL INFORMATION Item1.Financial Statements AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED BALANCE SHEETS (Amounts in thousands, except share and per-share data) March 31, December 31, Assets Current assets: Cash and cash equivalents $ $ Restricted cash 50 Accounts receivable (net of allowances for bad debts and customer credits of $513 and $540 at March 31, 2012 and December 31, 2011, respectively) Prepaid expenses and other current assets Total current assets Property and equipment, net Long-term strategic investment Intangible assets, net Goodwill Other assets 77 77 Total assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenues Total current liabilities Convertible note payable Other non-current liabilities Total liabilities Commitments and contingencies (Note 9) Stockholders’ equity: Preferred stock, $0.001 par value; 11,445,187 shares authorized; none outstanding — — Common stock, $0.001 par value; 200,000,000 shares authorized and 45,899,826 and 46,121,727 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 46 46 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes. 3 AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (LOSS) (Amounts in thousands, except per-share data) Three Months Ended March 31, Revenues: Purchase requests $ $ Advertising Other revenues 52 67 Total revenues Cost of revenues (excludes depreciation of $32 and $55 for the three months ended March 31, 2012 and 2011, respectively) Gross profit Operating expenses: Sales and marketing Technology support General and administrative Depreciation and amortization Litigation settlements ) ) Total operating expenses Operating income (loss) ) Interest and other income (expense), net (1 ) 9 Income (loss) before income tax provision ) Income tax provision 62 Net income (loss) and comprehensive income (loss) $ $ ) Basic and diluted income (loss) per common share $ $ ) See accompanying notes. 4 AUTOBYTEL INC. UNAUDITED CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Amounts in thousands) Three Months Ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Provision for bad debts 36 46 Provision for customer credits 86 Share-based compensation Changes in assets and liabilities: Accounts receivable ) ) Prepaid expenses and other current assets Accounts payable Accrued expenses and other liabilities ) ) Deferred revenues ) ) Non-current liabilities 1 97 Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property and equipment ) ) Change in short-term investment — Net cash provided by (used in) investing activities ) Cash flows from financing activities: Proceeds from exercise of stock options 5 Payment of contingent fee arrangement ) ) Repurchase of common stock ) — Net cash (used in) provided by financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes. 5 AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS 1. Organization and Operations Autobytel Inc. (“Autobytel” or the “Company”) is an automotive marketing services company that assists automotive retail dealers (“Dealers”) and automotive manufacturers (“Manufacturers”) market and sell new and used vehicles through its programs for online purchase request referrals (“Purchase Requests”), Dealer marketing products and services, and online advertising programs and data products. The Company’s network of Company-owned, consumer-facing automotive websites (“Company-Owned Websites”), which includes its flagship website Autobytel.com®, with a mission to be Your Lifetime Automotive Advisor™, provides consumers with information and tools to aid them with their automotive purchase decisions and the ability to submit inquiries requesting Dealers to contact the consumers regarding purchasing or leasing vehicles (“Vehicle Purchase Requests”). For consumers who may not be able to secure loans through conventional lending sources, the Company-Owned Websites provide these consumers the ability to submit inquiries requesting Dealers or other lenders that may offer vehicle financing to these consumers to contact the consumers regarding vehicle financing (“Finance Purchase Requests”).In June 2011, the Company launched the first phase of a multi-phase redesign of its flagship website, Autobytel.com. The Company was incorporated in Delaware on May17, 1996. Its principal corporate offices are located in Irvine, California. The Company’s common stock is listed on The NASDAQ Capital Market under the symbol ABTL. On September 17, 2010 (“Acquisition Date”), the Company acquired substantially all of the assets of privately-held Autotropolis, Inc., a Florida corporation, and Cyber Ventures, Inc., a Florida corporation (collectively, “Auto/Cyber”). The business acquired from Cyber Ventures, Inc. generates and sells in-market consumer automotive Purchase Requests.The business acquired from Autotropolis, Inc., through its Autotropolis.com website, provides new vehicle Purchase Requests and related products and services directly to Dealers and expanded the Company’s ability to monetize the acquired, incremental traffic through advertising on the site.Auto/Cyber’s results of operations are included in the Company’s consolidated financial statements beginning September 17, 2010. 2. Basis of Presentation The unaudited consolidated condensed financial statements of Autobytel presented herein are presented on the same basis as the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) for the year ended December 31, 2011 (“2011 Form 10-K”).Autobytel has made its disclosures in accordance with accounting principles generally accepted in the United States of America as they apply to interim reporting, but condensed or omitted certain information and disclosures normally included in notes to consolidated financial statements in accordance withSEC rules and regulations. The unaudited consolidated condensed financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto in the 2011 Form 10-K. In the opinion of Autobytel’s management, the accompanying unaudited consolidated condensed financial statements contain all adjustments (consisting of normal recurring adjustments) necessary to fairly present Autobytel’s consolidated condensed financial position as of March 31, 2012 and the consolidated condensed statements of operations and cash flows for the three months ended March 31, 2012. The statements of operations and comprehensive income (loss) and cash flows for the periods ended March 31, 2012 and 2011 are not necessarily indicative of the results of operations or cash flows expected for the year or any other period. 6 AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) 3.Recent Accounting Pronouncements Accounting Standards Codification (“ASC”) 220 “Comprehensive Income.” In December 2011, Accounting Standards Update (“ASU”) 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update 2011-05” was issued.This ASU defers the ASU 2011-05 requirement that companies present accumulated other comprehensive income in both net income and other comprehensive income on the face of the financial statements.The ASU also defers the requirement to report reclassification adjustments in interim periods.This ASU is effective for fiscal years, and interim periods within those years, beginning after December 15, 2011.Adoption of this ASU did not have a material effect onthe Company'sconsolidated financial results. ASC 820 “Fair Value Measurement.”In May 2011, ASU Update No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs” was issued.The amendments in this ASUresult in common fair value measurement and disclosure requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).Consequently, the amendments converge the fair value measurement guidance in U.S. GAAP and IFRS.Some of the amendments clarify the application of existing fair value measurement requirements, while other amendments change a particular principle in ASC 820.The amendments in this ASUthat change a particular principle or requirement for measuring fair value or disclosing information about fair value measurements include the following: 1) measuring the fair value of financial instruments that are managed within a portfolio, 2) application of premiums and discounts in a fair value measurement, and 3) additional disclosures about fair value measurements.The amendments in this ASUare to be applied prospectively and are effective during interim and annual periods beginning after December 15, 2011.Adoption of this ASUdid not have a material impact onthe Company'sconsolidated financial statements. ASC 350 “Intangibles – Goodwill and Other.”In September 2011, ASU No. 2011-08, “Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment” was issued.The objective of this ASUis to simplify how entities, both public and nonpublic, test goodwill for impairment.The ASUpermits an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350.The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent.Previous guidance under Topic 350 required an entity to test goodwill for impairment, on at least an annual basis, by comparing the fair value of a reporting unit with its carrying amount, including goodwill (step one).If the fair value of a reporting unit is less than its carrying amount, then the second step of the test must be performed to measure the amount of the impairment loss, if any.Under this ASU, an entity is not required to calculate the fair value of a reporting unit unless the entity determines that it is more likely than not that its fair value is less than its carrying amount.This ASUis effective for annual or interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011.The Company did not adopt this ASU since adoption was optional. 7 AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) 4.Computation of Basic and Diluted Net Income (Loss) Per Share Basic net income (loss) per share is computed using the weighted average number of common shares outstanding during the period, excluding any unvested restricted stock. Diluted net income (loss) per share is computed using the weighted average number of common shares, and if dilutive, potential common shares outstanding, as determined under the treasury stock and if-converted method, during the period. Potential common shares consist of unvested restricted stock, common shares issuable upon the exercise of stock options, common shares issuable upon the exercise of the warrant and common shares issuable upon the conversion of the note payable.The following are the share amounts utilized to compute the basic and diluted net earnings (loss) per share for the three months ended March 31, 2012 and 2011: Three Months Ended March 31, Basic shares: Weighted average common shares outstanding Weighted average common shares repurchased ) — Weighted average unvested restricted stock — ) Basic shares Diluted Shares: Basic Shares Weighted average dilutive securities — Dilutive Shares For the three months ended March 31, 2012 and March 31, 2011, 12.6 million and 8.4 million anti-dilutive potential shares of common stock have been excluded from the calculation of diluted income (loss) per share, respectively. On February 13, 2012, the Company announced that the Board of Directors had approved a stock repurchase program that authorizes the repurchase of up to $1.5 million of Company common stock. Under the repurchase program, the Company may repurchase common stock from time to time on the open market or in private transactions. This authorization does not require the Company to purchase a specific number of shares, and the Board of Directors may suspend, modify or terminate the program at any time.The Company will fund repurchases through the use of available cash.During the three months ended March 31, 2012, 229,940 shares were repurchased in the open market for an aggregate price of $0.2 million.The average price paid for all shares repurchased during the three months ended March 31, 2012 was $0.97.The shares repurchased in the three months ended March 31, 2012 were retired by the Company.See also Part II, Item 2 of this Form 10-Q. 8 AUTOBYTEL INC. NOTES TO UNAUDITED CONSOLIDATED CONDENSED FINANCIAL STATEMENTS – (continued) 5. Share-Based Compensation Share-based compensation expense is included in costs and expenses in the accompanying Unaudited Consolidated Condensed Statements of Operations and Comprehensive Income (Loss) as follows: Three Months Ended March 31, (in thousands) Share-based compensation expense: Cost of revenues $
